Exhibit 10.1

AMENDMENT AND EXHIBIT ACKNOWLEDGEMENT TO MASTER FORMATION

AND CONTRIBUTION AGREEMENT

This AMENDMENT AND EXHIBIT ACKNOWLEDGEMENT TO MASTER FORMATION AND CONTRIBUTION
AGREEMENT (this “Amendment”), dated as of November 2, 2006, is entered into by
and between, ARIZONA LAND INCOME CORPORATION, an Arizona corporation (together
with any successor by merger, “AZL”), and POP VENTURE, LLC, a Delaware limited
liability company (“POP”).

A.          The parties hereto have entered into that certain Master Formation
and Contribution Agreement, dated as of October 3, 2006 (the “Master
Agreement”).

B.          Capitalized terms used but not otherwise defined in this Amendment
shall have the meanings respectively ascribed to them in the Master Agreement.

C.          The Master Agreement provides that POP, POP Affiliates, POP Members
or other affiliates shall invest $5,000,000 in cash for Common Units and
Surviving Corporation Common Stock at the Adjusted Per Share Value. The Master
Agreement also provides that AZL and POP shall use commercially reasonable
efforts to agree, within 30 days following the date of the Master Agreement, to
the forms of the Management Advisory Agreement, Registration Rights Agreement,
Surviving Corporation Articles, Surviving Corporation By-laws, UPREIT Agreement,
UPREIT Certificate and Non-Competition Agreement.

D.          The market price of the Class A common stock of AZL on the trading
date immediately preceding the date of this Amendment substantially exceeded the
Adjusted Per Share Value. The parties desire to amend the terms of the Master
Agreement to alter the subscription rights of POP, POP Affiliates, POP Members
or other affiliates of POP under the Master Agreement in order to more equitably
allocate the benefits of the foregoing between POP, POP Affiliates, POP Members
or other affiliates of POP, on the one hand, and the existing shareholders of
AZL, on the other hand.

E.          The parties have agreed to the forms of the Management Advisory
Agreement, Registration Rights Agreement, Surviving Corporation Articles,
Surviving Corporation By-laws, UPREIT Agreement, UPREIT Certificate and
Non-Competition Agreement.

F.          The parties hereto desire to amend and modify the Master Agreement
in accordance with the terms and subject to the conditions set forth in this
Amendment. As amended and modified by this Amendment, the Master Agreement may
be referred to as the “Agreement.”

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

1.        Amendment to Section 9.1 of the Master Agreement.    Section 9.1 of
the Master Agreement is hereby deleted and replaced in its entirety with the
following:



--------------------------------------------------------------------------------

“9.1 Subscription.    At the Closing, AZL shall sell to POP, POP Affiliates, POP
Members or other affiliates of POP Common Units and Surviving Corporation Common
Stock, as elected by POP, for an aggregate purchase price of $5,000,000 and a
price per Common Unit or share of Surviving Corporation Common Stock equal to
$5.00. The purchase price shall be payable in immediately available funds at
Closing.”

2.        Form of Management Advisory Agreement.    The Management Advisory
Agreement shall be substantially in the form attached hereto as Exhibit A, with
such modifications and amendments as the parties thereto may agree, which
agreement shall be conclusively presumed from the execution by such parties of
such agreement. All references in the Master Agreement to the term “Management
Advisory Agreement” shall be deemed to refer to the Management Advisory
Agreement referenced in this Amendment.

3.        Form of Registration Rights Agreement.    The Registration Rights
Agreement shall be substantially in the form attached hereto as Exhibit B, with
such modifications and amendments as the parties thereto may agree, which
agreement shall be conclusively presumed from the execution by such parties of
such agreement. All references in the Master Agreement to the term “Registration
Rights Agreement” shall be deemed to refer to the Registration Rights Agreement
referenced in this Amendment.

4.        Form of Surviving Corporation Articles.    The Surviving Corporation
Articles shall be substantially in the form attached hereto as Exhibit C, with
such modifications and amendments as the parties hereto may agree. All
references in the Master Agreement to the term “Surviving Corporation Articles”
shall be deemed to refer to the Surviving Corporation Articles referenced in
this Amendment.

5.        Form of Surviving Corporation By-laws.    The Surviving Corporation
By-laws shall be substantially in the form attached hereto as Exhibit D, with
such modifications and amendments as the parties hereto may agree. All
references in the Master Agreement to the term “Surviving Corporation By-laws”
shall be deemed to refer to the Surviving Corporation By-laws referenced in this
Amendment.

6.        Form of UPREIT Agreement.    The UPREIT Agreement shall be
substantially in the form attached hereto as Exhibit E, with such modifications
and amendments as the parties hereto may agree. All references in the Master
Agreement to the term “UPREIT Agreement” shall be deemed to refer to the UPREIT
Agreement referenced in this Amendment.

7.        Form of UPREIT Certificate.    The UPREIT Certificate shall be
substantially in the form attached hereto as Exhibit F, with such modifications
and amendments as the parties hereto may agree. All references in the Master
Agreement to the term “UPREIT Certificate” shall be deemed to refer to the
UPREIT Certificate referenced in this Amendment.

8.        Form of Non-Competition Agreement.    The Non-Competition Agreement
shall be substantially in the form attached hereto as Exhibit G, with such
modifications and amendments as the parties thereto may agree, which agreement
shall be conclusively presumed from the execution by such parties of such
agreement. All references in the Master Agreement to



--------------------------------------------------------------------------------

the term “Non-Competition Agreement” shall be deemed to refer to the
Non-Competition Agreement referenced in this Amendment.

9.        Additional Terms.

(i)        The Agreement.    All references in the Master Agreement to the term
“Agreement” shall be deemed to refer to the Agreement referenced in this
Amendment.

(ii)        Amendment and the Master Agreement to be Read Together.    This
Amendment supplements and is hereby made a part of the Master Agreement, and the
Master Agreement and this Amendment shall from and after the date hereof be read
together and shall constitute the Agreement. Except as otherwise set forth
herein, the Master Agreement shall remain in full force and effect.

(iii)        Counterparts.    This Amendment may be executed by facsimile and in
one or more counterparts, each of which shall be deemed an original and all of
which taken together shall constitute one and the same document.

*****



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.

 

POP VENTURE, LLC, a Delaware limited liability

company

By:

 

POP FUNDING, its managing member

 

By:

 

JHS MANAGER, LLC, its manager

   

By:

 

 

     

Jay H. Shidler

     

Sole Member

ARIZONA LAND INCOME CORPORATION,

an Arizona corporation

By:

 

 

 

Name:

 

Thomas R. Hislop

 

Title:

 

Chairman of the Board, Vice President

   

and Chief Financial Officer